

EXECUTION COPY
 
CONSENT AND AMENDMENT NO. 7
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This CONSENT AND AMENDMENT NO. 7 (this “Amendment”) is entered into as of this
____ day of November, 2009 by and among STANDARD MOTOR PRODUCTS, INC., a New
York corporation (“SMP”), STANRIC, INC., a Delaware corporation (“SI”), MARDEVCO
CREDIT CORP., a New York corporation (“MCC”) (SMP, SI and MCC are sometimes
collectively referred to herein as “Borrowers” and individually as a
“Borrower”), SMP MOTOR PRODUCTS, LTD., a corporation amalgamated under the laws
of Canada (“SMP Canada” and together with Borrowers, each a “Credit Party”, and
collectively, “Credit Parties”),  lenders who are party to the Credit Agreement
(“Lenders”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, for
itself, as Lender, and in its capacity as Agent for Lenders (“Agent”), BANK OF
AMERICA, N.A., for itself, as Lender and as a Co-Syndication Agent, WACHOVIA
BANK, N.A., for itself, as Lender and as a Co-Syndication Agent, and JP MORGAN
CHASE BANK, N. A., for itself, as a Lender and as Documentation Agent.
 
WHEREAS, Credit Parties, Agent and Lenders are parties to a Second Amended and
Restated Credit Agreement dated as of March 20, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which Credit Agreement Agent and Lenders provide Borrowers with
certain financial accommodations.
 
WHEREAS, Borrowers have requested that Agent and Requisite Lenders consent to
certain proposed transactions and make certain amendments to the Credit
Agreement, and Agent and Requisite Lenders are willing to do so on the terms and
conditions hereafter set forth.
 
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Definitions.  (a)  All capitalized terms not otherwise defined
herein shall have the meanings given to them in the Credit Agreement.
 
(b)           The following defined terms shall have the respective meanings set
forth below:
 
“SMP Europe” means Standard Motor Products Europe Limited.
 
“SMP Hong Kong” means Standard Motor Products (Hong Kong), Ltd.
 
“SMP Intercompany Trading Accounts” means those certain intercompany trading
accounts in the aggregate amount of £1,300,000, as more thoroughly described on
Part 2 of Schedule 1 to the SMP UK Stock Purchase Agreement.
 
“SMP UK” means Standard Motor Products Holdings Limited.
 
 
 

--------------------------------------------------------------------------------

 
 
“SMP UK Purchasers” means those certain individuals defined collectively as the
“Buyers” in the SMP UK Stock Purchase Agreement.
 
“SMP UK Sale” means (i) the capitalization of debt and transfer by SMP to SMP
Hong Kong of all of SMP’s issued and outstanding shares of SMP UK, and (ii) the
sale by SMP Hong Kong to the SMP UK Purchasers of all issued and outstanding
shares of SMP UK for a purchase price of £1 and the payment of the SMP
Intercompany Trading Accounts pursuant to the SMP UK Stock Purchase Agreement
and associated promissory note referenced therein.
 
“SMP UK Stock Purchase Agreement” means that certain Share Sale and Purchase
Agreement by and among SMP Hong Kong as seller, SMP UK Purchasers as purchasers,
and SMP, pursuant to which SMP Hong Kong shall sell all of its issued and
outstanding shares of SMP UK to SMP UK Purchasers, which agreement shall in
final form conform in all materials respects to the terms and conditions of the
draft agreement dated November 6, 2009.
 
2.           Consent.  Subject to the satisfaction of the conditions precedent
set forth in Section 4 below and notwithstanding anything to the contrary
contained in the Credit Agreement, Agent and Requisite Lenders hereby consent to
the SMP UK Sale so long as (a) SMP shall remit to Agent to prepay the Loans in
accordance with the provisions of Section 1.3(b)(ii) of the Credit Agreement all
of its share of the cash proceeds of the SMP UK Sale when such funds are
transferred to the United States, together with any portion of SMP Hong Kong’s
share of the cash proceeds of the SMP UK Sale which are distributed to SMP when
such funds are transferred to the United States, (b) the SMP Intercompany
Trading Accounts shall be evidenced by that certain promissory note in form and
substance reasonably satisfactory to Agent and payable by SMP UK and SMP Europe
to SMP and SMP Hong Kong, and, upon the consummation of the SMP UK Sale, such
promissory note shall be duly pledged, endorsed and delivered to Agent as
collateral security for the Obligations and shall be subject to a first priority
Lien in favor of Agent, for its benefit and for the ratable benefit of Lenders,
(c) SMP shall execute and deliver such amendments to the applicable Pledge
Agreements as are reasonably requested by Agent to evidence such Lien and (d)
SMP and SMP Hong Kong shall have delivered to Agent for the benefit of Agent and
Lenders all stock certificates representing the voting common shares of SMP UK
and its Subsidiaries delivered and pledged to SMP and SMP Hong Kong upon
consummation of the SMP UK Sale, and Agent shall hold such stock certificates
until payment in full of the promissory note described in subparagraph 2(b)
above.
 
3.           Amendments to Credit Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 4 below, the Credit Agreement is
hereby amended as follows:
 
(a)           Clause (a) of Annex I (Section 11.10) shall be amended and
restated in its entirety as follows:
 
 
2

--------------------------------------------------------------------------------

 
 

 
“(A) 
If to Agent or GE Capital, at



General Electric Capital Corporation
10 Riverview Drive
Danbury, Connecticut 06810

 
Attention: 
Account Manager - Standard Motor Products, Inc.

 
Facsimile: 
(203) 956-4240

 
Telephone: 
(203) 956-4115



with copies to:


Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022

 
Attention: 
Steven J.  Seif, Esq.

 
Facsimile: 
(212) 478-7400

 
Telephone: 
(212) 478-7200



and


General Electric Capital Corporation
201 Merrit Seven
Norwalk, Connecticut 06856

 
Attention: 
Corporate Counsel - Commercial Finance

 
Facsimile: 
(203) 956-4001

 
Telephone: 
(203) 956-4370”



4.           Conditions of Effectiveness.  This Amendment shall become effective
as of the date upon which Agent shall have received four (4) copies of this
Amendment executed by Credit Parties and Requisite Lenders and such other
certificates, instruments, documents, agreements and opinions of counsel as may
be required by Agent or its counsel, each of which shall be in form and
substance satisfactory to Agent and its counsel.
 
5.           Representations and Warranties.  Borrowers hereby represent and
warrant as follows:
 
(a)           This Amendment and the Credit Agreement, as amended hereby,
constitute legal, valid and binding obligations of Borrowers and are enforceable
against Borrowers in accordance with their respective terms.
 
(b)           Upon the effectiveness of this Amendment, each Borrower hereby
reaffirms all covenants, representations and warranties made in the Credit
Agreement as amended hereby and agree that all such covenants, representations
and warranties shall be deemed to have been remade as of the effective date of
this Amendment.
 
(c)           No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Amendment.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Borrowers have no defense, counterclaim or offset with respect to
the Credit Agreement.
 
6.           No Waiver.  Except as set forth in Section 2 hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of Agent or any Lender, nor constitute a waiver of
any provision of the Credit Agreement, or any other documents, instruments or
agreements executed and/or delivered under or in connection therewith.
 
7.           Effect on the Credit Agreement.  All references in the Credit
Agreement and the other Loan Documents to the Credit Agreement shall be deemed
to refer to the Credit Agreement as amended hereby.
 
8.           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW RULES).
 
9.           Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
10.         Counterparts; Facsimile.  This Amendment may be executed in any
number of several counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.  Any
signature delivered by a party by pdf or facsimile transmission shall be deemed
to be an original signature hereto.
 
[remainder of page intentionally left blank]
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 

 
STANDARD MOTOR PRODUCTS, INC.
     
By:
   
Name:
   
Title:
       
MARDEVCO CREDIT CORP.
     
By:
   
Name:
   
Title:
       
STANRIC, INC.
     
By:
   
Name:
   
Title:
       
SMP MOTOR PRODUCTS, LTD.
     
By:
    
Name:
   
Title:
       
GENERAL ELECTRIC CAPITAL
 
CORPORATION,
 
as Agent and Lender
     
By:
   
Name:
   
Title:
 



(Signatures continued on next page)
 
Signature page to Consent and Amendment No. 7 to Second Amended and Restated
Credit Agreement - 1764804
 
 

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A.,
 
as Co-Syndication Agent and Lender
     
By:
   
Name:
   
Title:
       
WACHOVIA BANK, NATIONAL
ASSOCIATION, as Co-Syndication
 
Agent and a Lender
     
By:
   
Name:
   
Title:
       
JPMORGAN CHASE BANK, N.A.,
 
as Documentation Agent and a Lender
     
By:
   
Name:
   
Title:
       
HSBC BANK USA, NATIONAL ASSOCIATION,
 
as Lender
     
By:
   
Name:
   
Title:
       
WELLS FARGO FOOTHILL, LLC
 
as Lender
     
By:
   
Name:
   
Title:
  



(Signatures continued on next page)
 
Signature page to Consent and Amendment No. 7 to Second Amended and Restated
Credit Agreement - 1764804
 
 

--------------------------------------------------------------------------------

 



 
GE BUSINESS FINANCIAL SERVICES INC.,
 
as Lender
     
By:
   
Name:
   
Title:
 



Signature page to Consent and Amendment No. 7 to Second Amended and Restated
Credit Agreement - 1764804
 
 

--------------------------------------------------------------------------------

 
 